Citation Nr: 0940940	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to pension benefits in the amount of $2549.47, 
withheld from the Veteran during hospital treatment, 
institutional, or domicilary care, and due and unpaid at the 
time of the Veteran's death, under 38 C.F.R. § 3.1001, to 
include the issue of the validity of an overpayment debt, in 
the calculated amount of $3536.00.

(The issue of entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151 is addressed in a separate 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from June 1943 to January 
1946.  The Veteran died in June 2001.  He was widowed at the 
time of his death.  The appellant is the Veteran's son.  The 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the Veteran was awarded 
nonservice-connected pension benefits, as well as a special 
monthly pension based on the need for aid and attendance; he 
was not service-connected for any condition during his 
lifetime.

2.  In an August 1999 rating decision, the Veteran was 
declared incompetent to handle the disbursement of funds; a 
fiduciary account was established by VA on the Veteran's 
behalf and managed by VA.
3.  While the appellant filed an application for fiduciary 
privileges, due to allegations that the appellant had abused 
the Veteran while in his care, the Department of Social 
Services (DSS) for Rowan County, North Carolina, was 
appointed legal custodian of the Veteran.

4.  In September 1999 the Veteran was admitted to a nursing 
home at VA's expense.

5.  In December 1999, both DSS and the Veteran's state 
service representative were notified of the amount of the 
Veteran's pension benefits and were advised to notify VA of 
any changes in the Veteran's financial status or living 
situation.

6.  In July 2000 the RO was properly notified by the VAMC of 
the Veteran's receipt of both special monthly pension 
benefits as well as funds to fully cover his nursing home 
expenses.

7.  Between September 2000 and March 2001, the Veteran's 
special monthly pension benefits were terminated and the 
overpayment amount was determined to be $3536.00; the 
Veteran's state service representative received copies of all 
correspondence.

8.  In June 2001 the Veteran died.

9.  In July 2001 the amount of the overpayment was deducted 
from the Veteran's estate, and the remainder of the estate 
was disbursed to the appellant.  In August 2001 the funds 
deducted to cover the overpayment were disbursed to the RO.

10.  The appellant is not owed any personal expenses he bore 
for the Veteran's funeral and burial.


CONCLUSION OF LAW

The debt created by overpayment of pension benefits in the 
calculated amount of $3536.00 is valid. 38 U.S.C.A. § 5112 
(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.103, 3.500, 3.501 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1999 rating decision, the Veteran was awarded 
both nonservice-connected pension benefits, as well as a 
special monthly pension based on the need for aid and 
attendance.  The Veteran was not service-connected for any 
condition during his lifetime.

In an August 1999 rating decision, the Veteran was declared 
incompetent to handle the disbursement of funds.  A fiduciary 
account was established by VA on the Veteran's behalf and 
managed by VA.

Due to allegations that the appellant had abused the Veteran 
while in his care, the Department of Social Services (DSS) 
for Rowan County, North Carolina, was appointed legal 
custodian of the Veteran.  This fact is confirmed by records 
dated from 1999.  Moreover, in his February 2005 sworn 
testimony before the RO and his December 2005 sworn testimony 
before the Board, the appellant acknowledged that he was not 
the Veteran's fiduciary and that DSS had been appointed as 
his father's guardian, despite the appellant's subsequent 
contentions that he had been his father's fiduciary.  The 
allegations of abuse are documented in mental health medical 
records submitted by the appellant in August 2006 in support 
of his contention that he is owed money from VA for the 
stress of this appeal. 

In September 1999 the Veteran was admitted to a nursing home 
at VA's expense, and in December 1999, DSS was notified of 
the amount of the Veteran's pension benefits and was advised 
to notify VA of any changes in financial status or living 
situation.

In July 2000 VA realized that the Veteran had been receiving 
both special monthly pension benefits as well as funds to 
fully cover his nursing home expenses.  Between September 
2000 and March 2001, the Veteran's special monthly pension 
benefits were terminated and the overpayment amount was 
determined to be $3536.00.  Copies of this information were 
sent to the Veteran's representative, the North Carolina 
Veterans' service organization.

In June 2001 the Veteran died.  In July 2001 the amount of 
the overpayment was deducted from the Veteran's estate, and 
the remainder of the estate was disbursed to the appellant.  
In August 2001 the funds deducted to cover the overpayment 
were disbursed to the RO.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the appellant was legally entitled 
to the benefits in question or, if the appellant was not 
legally entitled, then it must be shown that VA was solely 
responsible for the appellant being erroneously paid 
benefits.  Administrative errors include all administrative 
decisions of entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor his or her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.500(b)(2) (2009); Jordan v. Brown, 10 Vet. App. 
171 (1997) (sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).  Thus, a finding of sole administrative error 
requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.
The appellant essentially contends he should be awarded the 
overpayment funds because he was never notified of the 
overpayment, and that the debt is invalid because the 
overpayment was VA's fault.  He demands both the amount of 
the overpayment debt, as well as interest on the full amount 
accrued from the beginning of the appeal.  

Here, the Board finds that the overpayment debt was valid, 
that neither the Veteran nor the appellant were ever entitled 
to the benefits, and that no sole VA administrative error 
existed in this case.  While normally a discussion on the 
appellant's entitlement to a waiver would be included, here 
the appellant never actually received the funds in question 
so there is no issue of repayment.  Rather, the only issue is 
the validity of the debt. 

At the outset, while the Board recognizes the appellant was 
the ultimate beneficiary of the Veteran's estate as he was 
widowed and had no other children, the record shows that the 
appellant was not the Veteran's fiduciary.  Thus, he was not 
entitled to notice of the overpayment or of any of the 
proceedings regarding his father's finances.  

Next, it is clear that VA inadvertently paid too much into 
its own fiduciary account established for the Veteran.  
Relevant law and regulations provide that, when a Veteran 
receiving such benefits is hospitalized at U.S. government 
expense, the additional allowance authorized by 38 U.S.C.A. § 
1114(r)(2) will be discontinued effective the last day of the 
month following the month in which the Veteran was 
hospitalized. 38 U.S.C.A. § 5503(c); 38 C.F.R. §§ 
3.501(b)(2), 3.552(b)(2). However, VA recognized the error, 
and promptly corrected it.  VA procedure provides for both 
electronic (AMIE/CAPRI) and paper methods through which a 
VAMC is required to notify a RO of any patient status change. 
VA ADJUDICATION PROCEDURE MANUAL M21-1MR, pt. III, subpt. v, 
ch. 6 (2009).  The Board finds that the proper procedures for 
notification between the RO and VAMC were met in this case. 
Further, while the Board acknowledges that VA created the 
error, it finds VA was not solely responsible as both the 
Veteran's appointed guardian, DSS, and his appointed state 
service representative received pertinent notice in this 
case.  In December 1999, prior to the creation of the debt, 
both DSS and the state service representative were notified 
of the Veteran's pension amounts and of the requirement to 
give notice upon changes in the Veteran's financial status or 
living arrangements.  From that point until VA's recognition 
of the error in July 2000, neither DSS nor the Veteran's 
representative ever raised the issue or provided the 
requisite notice.  Next, when the overpayment was recognized 
by VA in July 2000, a number of letters addressing the 
termination of benefits and the overpayment debt were copied 
to the state service representative.  Both the Veteran's 
appointed guardian and his appointed state representative 
were thus on notice of the possibility of an overpayment from 
prior to the creation of the debt, and failed to take any 
action at any point.   

For all of these reasons, the Board finds that the 
overpayment debt was valid and that it was not due solely to 
VA error.  Further, despite his vehement contentions to the 
contrary, the appellant was not owed notice of any of the 
financial proceedings prior to his father's death.  In both 
June 2008 and July 2008 the appellant was asked to submit any 
non-reimbursed expenses he bore for the Veteran's funeral and 
burial in an attempt to determine whether he may possibly be 
entitled to funds in this regard.  The appellant did not 
respond to either letter and as such, further consideration 
in this regard is not warranted.

For all of the above reasons, the Board finds the overpayment 
debt is valid and the appellant's claim is denied.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants generally in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, so the 
VCAA and its implementing regulations are not applicable. 
 See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case and finds that 
the appellant has had a fair opportunity to present arguments 
and evidence in support of his claim.


ORDER

The overpayment of pension benefits in the calculated amount 
of $3536.00 having been validly created, the appeal is 
denied.
	


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


